Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 10, 2017

The Court of Appeals hereby passes the following order:

A17A1725. CALEB RILEY v. EDWARD HUNTER.

      Upon consideration of Appellee’s Motion to Dismiss Appeal after appellant
failed to file a brief following two extensions, it is hereby GRANTED. This appeal
was docketed on May 19, 2017. Pursuant to Court of Appeals Rule 23(a), Riley’s
brief was due no later than June 8, 2017. Riley filed a Motion for Extension on June
5, 2017. The Court extended his brief deadline to June 26, 2017. Riley then filed a
second motion for extension on June 27, 2017. He received a second extension to July
28, 2017. However, Riley failed to file a brief prior to July 28, 2017. Instead he filed
a third motion for extension of time on July 27, 2017. Hunter filed an Objection to
Appellant’s Third Motion for Extension of Time to File Appellant’s Brief, and a
Motion to Dismiss Appeal on July 31, 2017.
      As the Appellant failed to file a brief prior to the deadline, despite previously
receiving two extensions, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  08/10/2017
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.